           Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 1 of 15



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

JOANN D. BRITT,                             *

       Plaintiff,                           *
                                                           Civil Action No. RDB-19-0401
       v.                                   *

MEGAN J. BRENNAN,                           *
Postmaster General,
                                            *
       Defendant.

*      *       *      *      *      *  *   *    *   *                     *       *      *
                                 MEMORANDUM OPINION

       Plaintiff JoAnn D. Britt (“Plaintiff” or “Britt”) brings this employment discrimination

action against Defendant Megan J. Brennan, in her official capacity as Postmaster General of

the United States Postal Service (“Defendant” or “USPS”), Britt’s former employer. Britt

alleges that she was unlawfully discriminated against because of her disability in violation of

the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. §§ 12101 et seq., and the

Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C. §§ 701 et seq. (Count I). She also

alleges that she was unlawfully discriminated against because of her age, in violation of the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq. (Count II).

Finally, Britt claims that she was retaliated against and subjected to a hostile work environment

for her prior Equal Employment Opportunity activity (Count III). Presently pending is

Defendant’s Motion to Dismiss, or in the Alternative, for Summary Judgment. (ECF No. 42.)

The parties’ submissions have been reviewed, and no hearing is necessary. See Local Rule

105.6 (D. Md. 2018). For the reasons that follow, the Motion to Dismiss, or in the Alternative,

for Summary Judgment (ECF No. 42), treated as a Motion to Dismiss, shall be GRANTED.
         Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 2 of 15



Specifically, Counts I and II, claiming disability discrimination and age discrimination, will be

DISMISSED WITH PREJUDICE. Plaintiff’s hostile work environment claim under Count

III will be DISMISSED WITH PREJUDICE, and Plaintiff’s retaliation claim under Count III

will be DISMISSED WITHOUT PREJUDICE.

                                        BACKGROUND

       In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). The Court may consider only such sources outside

the complaint that are, in effect, deemed to be part of the complaint, for example, documents

incorporated into the complaint by reference and matters of which a court may take judicial

notice. Sec’y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).

       Plaintiff Britt worked at the Emmitsburg Post Office for approximately fifteen years

until on or about May 22, 2017, when she was terminated from her position. (Am. Compl. ¶¶

1, 10, 21, 38, ECF No. 38.) On or about February 23, 2012, Britt alleges that she filed a United

States Department of Labor workman’s compensation and disability claim. (Id. ¶ 4.) Some

time thereafter, Britt had surgery on her right shoulder for injuries allegedly sustained on the

job. (Id. ¶ 10.) Consequently, Britt obtained a workman’s compensation Modified Assignment

(Limited Duty) from the United States Department of Labor (“DOL Limited Duty”) for work

hours, instituting weightlifting requirements limited to five pounds on her right arm and

twenty pounds with both arms. (Id.)




                                                  2
            Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 3 of 15



        Beginning on or about November 16, 2016, Britt alleges that she was subjected to

harassment, discrimination, and retaliation when she returned to work after her shoulder

surgery. (Id.) She alleges that she was denied her 15-minute break by her supervisors, and that

the Officer in Charge1 would assign her work that was not permitted by her DOL Limited

Duty designation. (Id. ¶¶ 11, 16.) Britt claims that a co-worker would take unapproved leave

during Britt’s work hours, which added additional responsibilities for Britt that were also not

permitted by her DOL Limited Duty designation, such as “dangerous lifting of heavy mail,

and additional work loads.” (Id.) Britt also alleges that co-workers told customers that Britt

was “the reason that the [Emmitsburg] post office did not have a postmaster because no one

wanted to work in that office because of her.” (Id.) On another occasion, Britt alleges that

the acting postmaster Eric Darr (“Darr”) said to Britt, “why don’t you go and get a job at a

doctor’s office,” which she alleges was referring to her need to see doctors for her disability.

(Id. ¶ 12.)

        Britt further asserts that the Officer in Charge made a co-worker, Vickie Alcorn

(“Alcorn”), work outside her regular hours to cover for Britt’s DOL Limited Duty work hours

and duties, circumstances about which Alcorn did not know but for which Alcorn allegedly

resented Britt. (Id. ¶¶ 14, 16, 19.) Britt, who alleges she was 42 years old at the time,2 asserts

that the Officer in Charge wanted to replace Britt with a younger co-worker, Amanda Whetzel

(“Whetzel”), who was 32 years old. (Id. ¶¶ 15, 39.)




        Britt does not identify the “Officer in Charge.”
        1

        The Amended Complaint also asserts that Britt was 45 years old at this time. (See Am. Compl. ¶ 32,
        2

ECF No. 38.) Based on Britt’s representation that she was born in March of 1972, her current age is 48. (Id.)
                                                     3
         Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 4 of 15



       On or about April 14, 2017, Britt alleges she was unlawfully placed on “emergency

placement leave off-duty without pay” for false allegations of a “tugging/grabbing on letters”

incident between Britt and Alcorn. (Id. ¶ 19.) As a result, Britt alleges that she filed a United

States Postal Service (“USPS”) Equal Employment Opportunity (“EEO”) complaint of

discrimination against Darr, Whetzel, and Alcorn. (Id. ¶ 20.) The Amended Complaint does

not provide further detail on this incident, but Defendant has provided the USPS letter placing

Britt on off-duty status and the USPS notice of removal, in addition to several Equal

Employment Opportunity (“EEO”) documents pertaining to Britt’s EEO complaint, all of

which this Court may consider as integral to the Amended Complaint without converting the

subject motion to one for summary judgment. See Tucker v. Specialized Loan Servicing, LLC, 83

F. Supp. 3d 635, 648 (D. Md. 2015) (quoting CACI Int’l v. St. Paul Fire & Marine Ins. Co., 566

F.3d 150, 154 (4th Cir. 2009) (the Court may consider “any document that the defendant

attaches to its motion to dismiss if the document was integral to and explicitly relied on in the

complaint and if the plaintiffs do not challenge its authenticity.”)).

       The April 14, 2017 USPS letter to Britt provides,

       On Friday April 14, 2017 [Britt] approached a co-worker and attempted to
       forcibly remove Letters from her hand while she was sorting mail. When [Britt’s]
       coworker told [Britt] that she would sort the letters [Britt] continued to try to
       remove them from her hand. When [Britt’s supervisor] approached [Britt] about
       the incident and instructed [Britt] to leave the premises [Britt] became
       argumentative and loud. [Britt’s supervisor] had to instruct [Britt] three times to
       leave.

(April 14, 2017 USPS letter to Britt, ECF No. 42-9.) Based on these allegations, Britt was

placed on off-duty (without pay) status. (Id.) On May 19, 2017, USPS sent Britt a Notice of




                                                4
        Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 5 of 15



Removal letter, terminating Britt’s employment with the USPS based on Britt’s violation of its

“zero tolerance policy/improper conduct.” (Id.)

       The EEO documents show that Britt initially contacted the EEO Office on May 3,

2017. (EEO Alternative Dispute Resolution Specialist’s Inquiry Report, ECF No. 42-10.) On

May 22, 2017, when Britt alleges she received a stamped draft of her USPS EEO complaint,

Britt alleges she also received the notice of removal “for false accusations of Violation of Zero

Tolerance Policy solely from the alleged mail exchange incident.” (Am. Compl. ¶¶ 20-21, ECF

No. 38.) On or about June 23, 2017, Britt filed a formal EEO complaint based on age and

disability discrimination. (Id. ¶ 22; EEO Complaint, ECF No. 42-11.) On or about November

13, 2018, after Britt waived her right to an administrative hearing, the USPS issued its Final

Agency Decision of Britt’s EEO complaint, concluding that Britt had failed to establish a prima

facie case of discrimination. (Final Agency Decision, ECF No. 42-12.)

       Britt filed a Complaint in this Court on February 10, 2019. (ECF No. 1.) Defendant

filed a Motion to Dismiss, or in the Alternative, for Summary Judgment on August 19, 2019.

(ECF No. 35.) Britt filed the operative Amended Complaint on September 20, 2019. (ECF

No. 38.) On October 21, 2019, Defendant filed the presently pending Motion to Dismiss, or

in the Alternative, for Summary Judgment of Britt’s Amended Complaint. (ECF No. 42.) On

January 6, 2020, this Court found as moot Defendant’s original Motion to Dismiss, or in the

Alternative, for Summary Judgment (ECF No. 35). (ECF No. 45.)

                                 STANDARD OF REVIEW

       Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”


                                                5
         Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 6 of 15



Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a complaint

if it fails to state a claim upon which relief can be granted. The purpose of Rule 12(b)(6) is

“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,

483 (4th Cir. 2006).

       The United States Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions

be alleged with greater specificity than previously was required.” Walters v. McMahen, 684 F.3d

435, 439 (4th Cir. 2012) (citation omitted). In Twombly, the Supreme Court articulated “[t]wo

working principles” that courts must employ when ruling on Rule 12(b)(6) motions to dismiss.

Iqbal, 556 U.S. at 678. First, while a court must accept as true all factual allegations contained

in the complaint, legal conclusions drawn from those facts are not afforded such deference.

Id. (stating that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”); see also Wag More Dogs, LLC v. Cozart, 680 F.3d 359,

365 (4th Cir. 2012) (“Although we are constrained to take the facts in the light most favorable

to the plaintiff, we need not accept legal conclusions couched as facts or unwarranted

inferences, unreasonable conclusions, or arguments.” (internal quotation marks omitted)).

Second, a complaint must be dismissed if it does not allege “a plausible claim for relief.” Iqbal,

556 U.S. at 679.

                                            ANALYSIS

       Britt has asserted three Counts against Defendant USPS for disability and age

discrimination. First, she asserts that she was wrongfully terminated based on her disability


                                                  6
         Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 7 of 15



(Count I). Second, she asserts that she was wrongfully terminated based on her age (Count

II). Third and finally, she asserts that she was subjected to a hostile work environment and

retaliated against because of her disability, age, and protected Equal Employment Opportunity

activity (Count III).

        Where, as here, the record contains no direct evidence of discrimination, a plaintiff’s

claims must be analyzed under the burden-shifting scheme established in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973). See Hawkins v. Pepsico, Inc., 203 F.3d 274, 281 (4th Cir.

2000). Under this framework, the plaintiff must first present enough evidence to prove a prima

facie case of disparate treatment. Reeves v. Sanderson Plumbing Products, 530 U.S. 133, 142-43

(2000). Second, once he establishes a prima facie case, the burden shifts to the defendant to

produce evidence that the adverse employment action was taken against the plaintiff “for a

legitimate, nondiscriminatory reason.” Id. at 142. Third, the plaintiff is “afforded the

opportunity to prove by a preponderance of the evidence that the legitimate reasons offered

by the defendant were not its true reasons, but were a pretext for discrimination.” Id. (quoting

Tex. Dept. Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)). In this case, Britt’s claims fail

because she has not pled any prima facie claims of unlawful discrimination.

   I.      Disability Discrimination (Count I)

        Both Title II of the Americans with Disabilities Act (“ADA”) and Section 504 of the

Rehabilitation Act prohibit discrimination against people with disabilities. Title II of the ADA

states that “no qualified individual with a disability shall by reason of such disability be

excluded from participation in or denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.


                                               7
         Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 8 of 15



Similarly, Section 504 provides that “[n]o otherwise qualified individual with a disability in the

United States … shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program

or activity receiving Federal financial assistance or under any program or activity conducted

by any Executive agency or by the United States Postal Service.” 29 U.S.C. § 794. The United

States Court of Appeals for the Fourth Circuit analyzes these two statutes together. See

Seremeth v. Bd. of Cnty. Comm’rs Frederick Cnty., 673 F.3d 333, 336 n.1 (4th Cir. 2012).

       To establish a prima facie case of wrongful termination under the ADA and the

Rehabilitation Act, a plaintiff must allege that (1) she was subject to an adverse employment

action, (2) she was a qualified individual with a disability under the ADA, (3) her performance

at the time of discharge met the legitimate expectations of her employer, and (4) her “discharge

occurred under circumstances that raise a reasonable inference of unlawful discrimination.”

Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001) (citing Ennis v. Nat’l Assoc. of

Business & Educ. Radio, 53 F.3d 55, 58 (4th Cir. 1995)).

       The parties do not dispute that Britt is a qualified individual with a disability based on

her workman’s compensation Modified Assignment (Limited Duty) from the United States

Department of Labor for work hours, instituting weightlifting requirements limited to five

pounds on her right arm and twenty pounds with both arms. (Am. Compl. ¶ 10, ECF No.

38.) Nor do the parties dispute that Britt was subject to an adverse employment action when

she was terminated from her employment with the USPS.                 However, Britt’s disability

discrimination claim fails on the third and fourth prongs. The Amended Complaint is wholly

devoid of any allegation that Britt’s termination was in any way related to her disability and


                                                8
          Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 9 of 15



physical work restrictions. Instead, Britt alleges that she was “unlawfully placed on ‘emergency

placement leave off-duty without pay’ upon false allegations of a tugging/grabbing on letters”

incident with Alcorn. (Id. ¶ 19.) Britt’s allegations that her “DOL Limited Duty restrictions

were resented by Mr. Darr and her coworkers as a special accommodation,” which subjected

Britt “to discrimination, accusations, and ridicule,” are mere conclusory allegations, and Britt

does not allege any nexus between these allegations and her termination. (Id. ¶ 13.) Such

allegations do not suffice to allege that the USPS terminated Britt under “circumstances that

raise a reasonable inference of unlawful discrimination.” See Haulbrook, 252 F.3d at 702.

         Indeed, Britt’s allegations surrounding her termination do not reflect that her work was

satisfactory, as she was placed on emergency leave for an alleged physical altercation with a

coworker. This incident resulted in Britt’s termination with the USPS based on Britt’s

violation of its “zero tolerance policy/improper conduct.” (USPS Notice of Removal, ECF

No. 42-4.)     Accordingly, Britt also fails to allege that she was meeting the legitimate

expectations of her employer when she was terminated.

         In sum, there are simply no allegations in the Amended Complaint that assert a

plausible claim of disability discrimination. Accordingly, Count I will be dismissed with

prejudice.

   II.       Age Discrimination (Count II)

         The ADEA “protect[s] a relatively old worker from discrimination that works to the

advantage of the relatively young.” General Dynamics Land Systems, Inc. v. Cline, 540 U.S. 581,

591, 124 S.Ct. 1236, 157 L.Ed.2d 1094 (2004). In order to allege a prima facie case of age

discrimination under the ADEA, a plaintiff must assert that she (1) is a member of the


                                                9
          Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 10 of 15



protected class, i.e. is at least 40 years old; (2) suffered an adverse employment action; (3) was

meeting her employer’s legitimate expectations at the time of the adverse action; and (4) was

replaced by or treated less favorably than someone who is either outside the protected class

or “substantially younger” than she is. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802,

93 S.Ct. 1817, 36 L.Ed.2d 668 (1973); Baqir v. Principi, 434 F.3d 733, 742 (4th Cir. 2006).

       The parties do not dispute that Britt is a member of the protected class, as she was at

least 40 years old at the time of her termination, which constituted an adverse employment

action. However, for the same reasons discussed above, Britt fails to allege that she was

meeting her employer’s expectations when she was terminated.              Britt alleges that her

termination was the result of an altercation between Britt and Alcorn. (Am. Compl. ¶ 19, ECF

No. 38.) Britt’s allegations that USPS “sought to constructively discharge [Britt] because of

her age because her coworker Ms. Whetzel, who is 10 years younger than her, wanted her

employment position,” and that she was ultimately replaced by Whetzel, do not salvage Britt’s

claim. (See id. ¶¶ 34, 39.) Such allegations are mere threadbare recitals of the cause of action

for age discrimination under the ADEA, and do not suffice to plead a claim. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Moreover, Britt fails to explain how her termination, based

on an altercation between her and Alcorn, not Whetzel, was linked to her age in any way.

Accordingly, Britt’s conclusory allegations are insufficient to state a claim for age

discrimination, and Count II will be dismissed with prejudice.

   III.     Hostile Work Environment and Retaliation (Count III)

       Britt asserts her retaliation and hostile work environment claims together in Count III.

Claims of hostile work environment and retaliation involving disability discrimination are


                                               10
        Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 11 of 15



governed by the Rehabilitation Act, and are assessed under the same standard assessing Title

VII claims. See Wonasue v. University of Maryland Alumni Ass’n, 984 F. Supp. 2d 480, 491 (D.

Md. 2013); Westmoreland v. Prince George’s Cty., Md., 876 F. Supp. 2d 594, 614 (D. Md. 2012).

       A. Hostile Work Environment

       To establish a prima facie case for a hostile work environment, a plaintiff must

demonstrate that: “(1) the harassment was unwelcome; (2) the harassment was based on his

[disability or age;] (3) the harassment sufficiently severe or pervasive to alter the conditions of

employment and create an abusive atmosphere; and (4) there is some basis for imposing

liability on the employer.” Causey v. Balog, 162 F.3d 795, 801 (4th Cir. 1998). In weighing

whether conduct was sufficiently “severe or pervasive,” courts consider the following factors:

(1) the frequency of the discriminatory conduct; (2) its severity; (3) whether it is physically

threatening or humiliating, or a mere offensive utterance; and (4) whether it unreasonably

interferes with an employee’s work performance. Harris v. Forklift Sys., 510 U.S. 17, 23, 114

S.Ct. 367, 126 L.Ed.2d 295 (1993).

       The Fourth Circuit has set a “high bar in order to satisfy the severe or pervasive test.”

EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008). The Fourth Circuit has

recognized that,

       [w]orkplaces are not always harmonious locales, and even incidents that would
       objectively give rise to bruised or wounded feelings will not on that account
       satisfy the severe or pervasive standard. Some rolling with the punches is a fact
       of workplace life. Thus, complaints premised on nothing more than “rude
       treatment by [coworkers],” “callous behavior by [one’s] superiors,” or “a routine
       difference of opinion and personality conflict with [one’s] supervisor,” are not
       actionable under Title VII.




                                                11
        Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 12 of 15



Id. at 315-16 (quoting Baqir v. Principi, 434 F.3d 733, 747 (4th Cir. 2006); Bass v. E.I. DuPont de

Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003); Hawkins v. PepsiCo, Inc., 203 F.3d 274, 276

(4th Cir. 2000)).

       Britt’s factual allegations are insufficient to “raise a right to relief above the speculative

level.” McLeary-Evans v. Maryland Dept. of Transp., State Highway Admin., 780 F.3d 582, 585 (4th

Cir. 2015) (quoting Twombly, 550 U.S. at 555). Britt alleges sporadic incidents, none of which

were physically threatening, and none of which were extremely serious. (See Am. Compl., ECF

No. 38.) Britt asserts that: she was often denied her 15-minute break by her supervisors (id. ¶

11); coworkers told customers that Britt was “the reason that the [Emmitsburg] post office

did not have a postmaster because no one wanted to work in that office because of her” (id.);

acting postmaster Darr told her “why don’t you go and get a job at a doctor’s office” (id. ¶ 12);

Alcorn would refuse to assist Britt at the counter (id. ¶ 16); and Alcorn and Darr tried to

intimidate Britt into quitting (id. ¶ 16). While these allegations establish that Britt subjectively

perceived her work environment as hostile, Britt’s examples of discriminatory conduct do not

describe harassment that is severe or pervasive enough to plausibly allege an objectively hostile

work environment. Accordingly, Britt’s hostile work environment claim will be dismissed with

prejudice.

       B. Retaliation

       The elements of a retaliation claim are: “(1) engagement in a protected activity; (2)

adverse employment action; and (3) a causal link between the protected activity and the

employment action.” Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010) (citing

Mackey v. Shalala, 360 F.3d 463, 469 (4th Cir. 2004)). A protected activity may fall into two


                                                12
        Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 13 of 15



categories, opposition and participation. 42 U.S.C. § 2000e-3(a). The participation clause

protects an employee from retaliation where he “has made a charge, testified, assisted, or

participated in any manner in any investigation, proceeding, or hearing” under Title VII. Id.

As for the opposition clause, the Fourth Circuit has held that “protected oppositional activities

may include ‘staging informal protests and voicing one’s own opinions in order to bring

attention to an employer’s discriminatory activities,’ as well as ‘complaints … about suspected

violations.’” EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 406 (4th Cir. 2005) (quoting Bryant

v. Aiken Reg’l Med. Ctrs., 333 F.3d 536, 543-55 (4th Cir. 2003)). The only protected activity

Britt has engaged in was her filing an Equal Employment Opportunity complaint (“EEO

complaint”) for discrimination against her coworkers. (Am. Compl. ¶¶ 20, 43, ECF No. 38.).

       While Britt sufficiently alleges both protected activity and an adverse employment

action, the Amended Complaint does not sufficiently allege a causal link between the two.

This Court has held that an inference of a causal connection exists where the adverse action

occurs “shortly after learning of the protected activity.” Cepada v. Bd. of Educ. of Baltimore County,

814 F. Supp. 2d 500, 515 (D. Md. 2011). Such presence of a “close” temporal relationship

between the protected activity and the alleged adverse action can be sufficient to establish a

causal connection at the pleading stage. See Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273,

121 S.Ct. 1508, 149 L.Ed.2d 509 (2001) (holding that alleged “temporal proximity” must be

“very close” to satisfy this third element).

       If the employer did not know of the protected activity, then even temporal proximity

cannot save a plaintiff’s claim. Price v. Thompson, 380 F.3d 209, (4th Cir. 2004), abrogation on

other grounds recognized by Waag v. Sotera Defense Solutions, Inc., 857 F.3d 179, 192 (4th Cir. 2017)


                                                 13
        Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 14 of 15



(explaining that an employer must know the employee engaged in protected activity as a

prerequisite to establishing a causal connection). The Fourth Circuit has not set forth a

specific timeframe for what constitutes “very close.” Pascaul v. Lowe’s Home Centers, Inc., 193

Fed. App’x 229, 233 (4th Cir. 2006). However, in cases where the temporal proximity is

“missing,” “courts may look to the intervening period for other evidence of retaliatory

animus.” Lettieri v. Equant Inc., 478 F.3d 640, 650 (4th Cir. 2007) (quoting Farrell v. Planters

Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000)).

       The Amended Complaint fails to allege when Britt filed her EEO complaint. (See Am.

Compl. ¶¶ 19-22.) Britt alleges she was placed on emergency leave on April 14, 2017, and

then “[o]n May 22, 2017, [Britt] received back in her mail a stamped draft of her USPS EEO

complaint of discrimination against Darr, Alcorn and Whetzel which she had made after being

placed on leave.” (Id. ¶¶ 19-20.) She further alleges that on May 22, 2017, “immediately after

delivery of the USPS EEO complaint,” she received the notice of removal from Defendant.

(Id. ¶ 21.) Britt also alleges that on June 24, 2017, the EEO office “formally accepted the final

draft of plaintiff’s complaint.” (Id. ¶ 22.) Such allegations do not sufficiently allege any

temporal proximity between Britt’s filing of the EEO complaint and her termination. It is not

clear whether Britt’s EEO complaint was filed in April, May, or June, and Britt does not allege

when Defendant even had notice of her EEO filing. Such deficiencies are fatal to Britt’s

retaliation claim. Britt, in her Amended Complaint, has not alleged plausible additional facts

that could assert a causal nexus between her protected activity and her termination. As a result,

her retaliation claim under Count III will also be dismissed, but without prejudice.




                                               14
      Case 1:19-cv-00401-RDB Document 46 Filed 04/08/20 Page 15 of 15



                                   CONCLUSION

      For the reasons stated above, Defendant’s Motion to Dismiss, or in the Alternative,

for Summary Judgment (ECF No. 42), treated as a Motion to Dismiss, is GRANTED.

Specifically, Counts I and II will be DISMISSED WITH PREJUDICE. Plaintiff’s hostile

work environment claim under Count III will be DISMISSED WITH PREJUDICE, and

Plaintiff’s retaliation claim under Count III will be DISMISSED WITHOUT PREJUDICE.

      A separate Order follows.


      Dated: April 8, 2020

                                                      ______/s/______________
                                                      Richard D. Bennett
                                                      United States District Judge




                                          15
